DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kramer et al. (WO 2010/100470 A2).
	Regarding claims 1-4 and 17-20 Kramer et al. teaches methods of treating aqueous systems to inhibit growth of micro-organism which include the incorporation of sodium hyperchlorite and tetradecyl phosphonium (“TTPC”).  See generally, page 2, line 22 – page 3, line 2.  
Regarding claims 5-7, Kramer et al. teaches that the method may inhibit the growth of gram-positive aerobic bacteria (current claim 6) and gram-negative anaerobic bacteria (current claim 5).  See page 14, lines 35-38.  As for claim 7, insofar as Kramer et al. is silent with respect to inhibiting the growth of facultative anaerobic bacteria and/or reducing the number of live facultative anaerobic bacteria, this is merely an unappreciated benefit of Kramer et al.'s method.   Furthermore, wherein clauses are not considered limitations where they merely express the intended results of a process step positively recited.  MPEP 2111.04 (“Claim scope is not limited by claim language that  . . . does not limit a claim to a particular structure.”).  	Regarding claim 10,  Kramer et al. teaches that phosphonium may be present in combination with a polymer ammonioum compound in a combined amount of from 0.05 to 200 parts by weight per million. .   Further, given the disclosed ratios of these compound to each other it may be deduced that the phosphonium is present in the recited “amount of at least 0.1 ppm.”  See generally, page 14, lines 1-13. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gu et al. (US 2014/0194335).
	Regarding claim 1-4 and 17-20, Gu et al. relates to compositions and methods ultilizing the discovery of the synergistic effect between at least one D-amino acid and at least one biocide which include TTPC, sodium hypochlorite, and combinations thereof.  See para. [0048].  With respect to treating aqueous systems or aqueous media, Gu et al. provides that:
In certain embodiments of the presently disclosed methods, the medium may be virtually any medium know to facilitate the formation and growth of a biofilm. For example, in certain embodiments, the medium is selected from the group consisting of an oil, an aqueous solution, a hydraulic fracturing fluid, a fuel, carbon dioxide, a natural gas, an oil/water mixture, a fuel/water mixture, or combinations.  In certain other embodiments, the medium is selected from the group consisting of solutions in which the solvent is water, water containing salts, ocean or seawater, brackish water, sources of freshwater, lakes, rivers, stream, bogs, ponds, marshes, runoff from the thawing of snow or ice, springs, groundwater, aquifers, precipitation

Para. [0054].  
Regarding claims 5-7, insofar as Gu et al. is silent with respect to the types of microorganism and activity recited, this is merely an unappreciated benefit of Gu et al.'s method.   Furthermore, wherein clauses are not considered limitations where they merely express the intended results of a process step positively recited.  MPEP 2111.04 (“Claim scope is not limited by claim language that  . . . does not limit a claim to a particular structure.”).  
	Regarding claims 10-15, Gu et al. teaches 1 ppm to 60,000 ppm of said at least one biocide.  See para. [0040].  With particular regard to current claim 15, based on the disclosed amounts of the at least one biocide, the claimed ratio may be deduced.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over by Gu et al. (US 2014/0194335) as evidenced by McGuire et al. (US 2006/0113251).
Teachings of Gu et al. are discussed above.
Gu et al. does not teach “an aqueous system having a total dissolved solids (TDS) of 1000 mg L-1 or greater” (current claim 8) or “an aqueous system having a total dissolved solids (TDS) of 10,000 mg L-1 or greater”  (current claim 9), or “20,000 mg L-1 total dissolved solids” (current claim 16, in part).  However, it is well known to one of ordinary skill in the art that typical source of raw water that are to be treated, such e.g., sea water, have a total dissolved solids (TDS) as high as 45,000 parts per million as taught by McGuire et al., which would read on the recited mg/L ranges, absent evidence to the contrary.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618